      


 1
 2
 3                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 4
                                            AT SEATTLE
 5
 6       CARLOS MAGNA, et al.                           Case No. C18-641 RSM
 7
                    Plaintiffs,                         ORDER GRANTING PLAINTIFF’S
 8                                                      MOTION FOR VOLUNTARY DISMISSAL
                       v.
 9
10       UNITED STATES CITIZENSHIP AND
         IMMIGRATION SERVICES, et al.,
11
                   Defendants.
12
13
             This matter comes before the Court on Plaintiff’s “Motion for Voluntary Dismissal
14
     Pursuant to FRCP 41(1)(a).” Dkt. #3. The Court notes that dismissal without a court order is
15
16   permissible in this case under Rule 41(a)(1)(A)(i).      However, given that the Court has

17   previously ordered Plaintiff to show cause why this case should not be dismissed for failure to
18
     prosecute, and to avoid confusion, the Court will now simply grant Plaintiff’s Motion and
19
     dismiss this case without prejudice.
20
             Having reviewed the relevant briefing and the remainder of the record, the Court hereby
21
22   finds and ORDERS that Plaintiff’s Motion for Voluntary Dismissal (Dkt. #3) is GRANTED.

23   This case is CLOSED.
24
             DATED this 1st day of March 2019.
25
26
27                                               A
                                                 RICARDO S. MARTINEZ
28                                               CHIEF UNITED STATES DISTRICT JUDGE



     ORDER GRANTING PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL - 1
      


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL - 2
